UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported): April 25, 2011 ACME UNITED CORPORATION (Exact name of registrant as specified in its charter) Connecticut 001-07698 06-0236700 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 60 Round Hill Road, Fairfield, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(203) 254-6060 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 5.07.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. Set forth below are the results of the matters submitted for a vote of the shareholders at the Company’s 2011 Annual Meeting of Shareholders held on April 25, 2011. Proposal 1 – Election of Directors The following six directors were elected to serve for one-year terms until the 2012 Annual Meeting of Shareholders and until their respective successors are elected and qualified. Directors Votes For Votes Withheld Broker Non-Votes Walter C. Johnsen Richmond Y. Holden Brian S. Olschan Stevenson E. Ward III Susan H. Murphy Rex L. Davidson Proposal 2 – Amendment to the Non-Salaried Director Stock Option Plan The shareholders approved the proposal to amend to the Employee Stock Option Plan. Votes For Votes Against Abstained Broker Non-Votes Proposal 3 – Amendment to the Employee’s Stock Option Plan The shareholders approved the proposal to amend to the Employee’s Stock Option Plan. Votes For Votes Against Abstained Broker Non-Votes Proposal 4- Ratification of the Appointment of Marcum LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2011. The shareholders approved the proposal to ratify the appointment of Marcum LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2011. Votes For Votes Against Abstained Broker Non-Votes 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACME UNITED CORPORATION By /s/Walter C. Johnsen Walter C. Johnsen Chairman and Chief Executive Officer Dated:April 27, 2011 By /s/Paul G. Driscoll Paul G. Driscoll Vice President and Chief Financial Officer Dated: April 27, 2011 3
